DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 11/5/2021.

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carl Reed on 12/23/2021.
The following claims are amended:

(Currently Amended)	A method, the method comprising:
in a system that includes a target site and a production site, the production site including a source site that includes groups of virtual machines:
for each group of virtual machines, discovering network relationships between virtual machines in the  group based on communications that initiate inside the group at the source site;
classifying the discovered network relationships to form security vectors, wherein each virtual machine in each group of virtual machines is associated with one or more security vectors, wherein communications network relationships; 
storing the security vectors as a disaster recovery plan in a configuration database, wherein the security vectors are configured for configuring a security configuration for the groups of virtual machines when the groups of virtual machines are recovered to the target site, wherein each security vector is specific to a virtual machine and each security vector includes only an IP address of an initiating virtual machine that initiates a communication to the virtual machine and a portand
recovering a selected group from the groups of virtual machines to the target site, wherein corresponding to the selected group of virtual machines is recovered at the target site; and
recovering the selected group in a private network and assigning IP addresses to the virtual machines being recovered that are the same as the corresponding virtual machines at the production site;
applying the security vectors from the virtual machines in the selected group to a group of virtual machines that is being recovered at the target site, wherein the security vectors for each virtual machine in the selected group identify network relationships for the corresponding virtual machine at the target site, wherein the virtual machines at the target site are recovered in a private network and are configured to have the same IP addresses as the selected group.

(Cancelled)

(Cancelled) 

(Currently Amended) The method of claim [[3]] 1, further comprising presenting the disaster recovery plan in a user interface for confirmation or adjustment by a user.

(Original)	The method of claim 1, further comprising updating the disaster recovery plan when changes in the virtual machines operating at the source site are detected.

(Currently Amended) 	The method of claim 1, further comprising generating a disaster recovery plan for the groups of virtual machines, wherein the virtual machines in the groups are related 

(Previously Presented) 	The method of claim 1, further comprising generating the private network at the target site.

(Cancelled) 	

(Original) The method of claim 1, further comprising performing a disaster recovery by implementing the disaster recovery plan.

(Original) The method of claim 9, wherein the disaster recovery plan includes recovering the virtual machines to the target site.

(Currently Amended) 	A non-transitory computer readable medium comprising computer executable instructions that, when executed, perform a method for automatically recovering a group of virtual machines at a target site, the method comprising:
in a system that includes a target site and a production site, the production site including a source site that includes groups of virtual machines:
for each group of virtual machines, discovering network relationships between virtual machines in the  group based on communications that initiate inside the group at the source site;
classifying the discovered network relationships to form security vectors, wherein each virtual machine in each group of virtual machines is associated with one or more security vectors, wherein communications initiated outside of the groups are not considered when classifying the discovered network relationships; 
storing the security vectors as a disaster recovery plan in a configuration database, wherein the security vectors are configured for configuring a security configuration for the groups of virtual machines when the groups of virtual machines are recovered to the target site, wherein each security vector is specific to a virtual machine and each security vector includes only an IP address of an initiating virtual machine that initiates a communication to the virtual machine and a portand
recovering a selected group from the groups of virtual machines to the target site, wherein corresponding to the selected group of virtual machines is recovered at the target site; and
recovering the selected group in a private network and assigning IP addresses to the virtual machines being recovered that are the same as the corresponding virtual machines at the production site;
applying the security vectors from the virtual machines in the selected group to a group of virtual machines that is being recovered at the target site, wherein the security vectors for each virtual machine in the selected group identify network relationships for the corresponding virtual machine at the target site, wherein the virtual machines at the target site are recovered in a private network and are configured to have the same IP addresses as the selected group.

(Cancelled) 
(Cancelled)
(Original) The non-transitory computer readable medium of claim [[13]] 11, further comprising presenting the disaster recovery plan in a user interface for confirmation or adjustment by a user.

(Original) The non-transitory computer readable medium of claim 11, further comprising updating the disaster recovery plan when changes in the virtual machines operating at the source site are detected.

(Currently Amended) 	The non-transitory computer readable medium of claim 11, further comprising generating a disaster recovery plan for the groups of virtual machines, wherein the virtual machines in the groups are related 

(Previously Presented) 	The non-transitory computer readable medium of claim 11, further comprising generating the private network at the target site.

(Cancelled) 	

(Original) The non-transitory computer readable medium of claim 11, further comprising performing a disaster recovery by implementing the disaster recovery plan.

(Original) The non-transitory computer readable medium of claim 19, wherein the disaster recovery plan includes recovering the virtual machines to the target site.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1, 4-7, 9-11, 14-17, 19-20 are allowed. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEU T HOANG/Primary Examiner, Art Unit 2452